Citation Nr: 1519786	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  05-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability caused by VA surgical procedures including a keratoplasty and trabeculectomy performed in August 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service from April 1945 to November 1945. 

This matter originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2004 decision by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).  In that action, the RO denied the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for decreased vision in the left eye due to surgeries performed at the Richmond VA Medical Center in August of 2003. 

The record reflects that this claim has been remanded numerous times 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The keratoplasty and trabeculectomy performed in August 2003 did not result in additional disability.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for the keratoplasty and trabeculectomy performed in August 2003 are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
The Veteran received the required VCAA notice in a duty-to-assist letter in May 2004.  Additionally, VA has a duty to assist the Veteran in obtaining evidence that would be reasonably likely to substantiate the claim.  Based on the actions of the Board, via its three remands where the Board requested that any missing medical records be obtained and included in the claims file for review, there is no indication of relevant records that remain outstanding.  Also, VA has a duty to provide a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  As previously reported, VA medical opinions were obtained concerning the Veteran's claim for benefits and they have been included in the file for review.  Moreover, the opinions are adequate because in combination they considered an accurate history, are definitive, and supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given the foregoing, there is no additional notice or assistance that would be reasonably likely to aid the Veteran in substantiating the claim. 

The Board remands were for the purpose of obtaining additional treatment records that were missing from the claims folder at that time.  (Board Remand, May 17, 2012; Board Remand, July 2, 2014; and, Board Remand November 5, 2014).  The claim has also been remanded so that additional medical information could be obtained concerning whether the Veteran was suffering from an additional disability of the left eye.  The claim has since been returned to the Board for review.

There has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was not Stegall v. West, 11 Vet. App. 268(1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the Board, through its instructions in the remand, sought to obtain medical opinions concerning whether the Veteran had additional disability of the eye as the result of the surgery performed in 2003, which is a key component in determining whether benefits under 38 U.S.C.A. § 1151 may be awarded. 

An adequate opinion was obtained and all available medical records have been included in the claims folder.  The Board thus finds that the actions taken by the AMC have substantially fulfilled the Board's latest remand order of November 2014.  Upon completion of the taskings, the AMC then issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, the AMC substantially complied with the mandates of the Board's latest Remand.  See Stegall v. West, 11 Vet. App. 268, 271(1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  

Accordingly, it does not appear that there is additional notice or assistance that would be reasonably likely to aid the Veteran in substantiating the claim.??

II.  Law and Regulations

The Veteran has come before the VA claiming that he now suffers from a disability of the left eye that was caused by surgeries on the left eye.  He has asserted that "but for" the inadequate and improper treatment he received, he would not be suffering from his current left eye disorder.  The RO has denied the Veteran's claim and he has appealed to the Board for review.??

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable." 38 U.S.C. § 1151(a)(1)(A), (B); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.358(b) (2014).  

Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran.  38 C.F.R. § 3.358(c)(3) (2014).  Also, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 (2014) that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014).??

III.  Facts and Discussion

The Veteran has had a long history (1945 to the present) of eye complaints involving either the left or right eye.  

In 1983, the Veteran was diagnosed as having glaucoma and a cortical cataract of the left eye.  A VA examination record from November 1993 reported glaucoma of both eyes along with occasional fogginess in the left eye.  Presbyopia was also diagnosed.  He received ongoing treatment in the 1980's and 90's, and into the new century for uveitis, chronic corneal edema, a cataract of the right eye, pseudophakic bullous keratopathy, and primary open angle glaucoma.  

At a Board hearing in May 2001 the Veteran reported that while he was able to see out of the right eye, he only had some "light" perception in the left eye.  On VA outpatient treatment in August 2002, the Veteran's corrected vision was 20/50-2 in the right eye and counting fingers at one foot on the left.  There was corneal edema on the left.  There was increased interolular pressure.  At a VA evaluation in October 2002, the Veteran complained of left eye tearing and pain and itching.  He thought his left eye disability was getting significantly worse, but the right eye did not bother him.  Right eye vision was correctable to 20/40 but left eye vision remained counting fingers at one foot.  The pupil and "IVH" could not be visualized.  Interocular pressure was 14mm hg on the right and 09 on the left.  It was reported that the Veteran was suffering from pseudophakic bullous keratopathy, chronic uvetis, "pain", and "long" chronic cystoid macular edema all of the left eye.  He was advised to seek corneal transplant surgery which, he was told, would help with the discomfort (pain) but not help him visually.  

On August 7, 2003, the Veteran underwent a PKP corneal transplant and trabeculectomy on the left eye.  The post-surgical records indicate that immediately following the surgery, the Veteran had persistent hypotony and severe corneal edema.  Eye pressure remained 10 or below for the first three months.  The corneal edema resolved after three months, loose sutures were removed, and there was no indication that there was wound or "bleb" leak.  

A February 2004 VA treatment record indicates that there was actual improvement in the vision of the left eye although adhesions between the peripheral iris and the anterior chamber angle were reported.  In May 2004, the Veteran's eye was tested and visual acuity was recorded as 20/40 and the IOP was 18.  Significant visual field defect was reported.  Moderately severe glaucoma was also noted.  

As a result of one of the Board's three Remands, a VA ophthalmology staff physician offered on opinion concerning the Veteran's left eye condition and the surgery of 2003.  The opinion was provided in April 2012.  The physician reported the following:

No further records were identified in the record and as noted above as recently as May '04 the veteran had good visual acuity; based on the available records, it cannot be stated with any degree of certainty that the veteran's current vision is a direct outcome of his surgery which was performed in August '03; post operative complications such as delayed infection, wound leak or bleb leak with subsequent infection and retinal detachment along with loss of intra-ocular pressure control under any circumstances are conceivable causes for the veteran's vision loss, but this would have to be considered conjecture. . . .

In December 2014, a VA optometrist provided an opinion concerning whether the Veteran suffered additional disability after undergoing a corneal implant and trabeculectomy in August of 2003.  The examiner provided the following:

The pre-operative examination dated July 31, 2003 shows that the veteran's vision was count fingers at 1 foot in the left eye.  Currently his vision is no light perception.  At the time of the surgery, he was diagnosed with bullous keratopathy of the left eye.  The prognosis of bullous keratopathy is poor and would have more likely than not resulted in further loss of vision if the corneal transplant and trabeculectomy had not been performed.  It is the opinion of this examiner that the corneal transplant and trabeculectomy had did not affect the final outcome and did not result in additional disability.  

The initial question in this case is whether the August 2003 surgery resulted in additional disability.  The first examiner provided an "opinion" that neither weighs for or against the claim.  The second opinion was based on a review of the record and relied on findings before and after the surgery, that opinion is probative and weighs against finding additional disability as a result of the surgery.  The findings from immediately prior to and following the surgery also weigh against finding additional disability.  The findings a few months after the surgery show that visual acuity improved from blindness (as defined by VA) to nearly normal.  The Veteran appeared to no longer be reporting pain.  Visual field impairment was reported, but this was also present prior to the surgery.

Ultimately the Veteran's vision worsened, but this was some time after the surgery and there is no competent opinion linking that deterioration to the surgery.  The VA optometrist explained that such deterioration would be expected regardless of the surgery.  

The Veteran obviously believes the deterioration in his vision is attributable to the surgery.  As a lay person he lacks the necessary expertise to say that the remote cause of his loss of vision was the 2003 eye surgery.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  None of these elements is present with regard to the Veteran's opinion as to the cause of his loss of left eye vision.

Hence, the weight of the evidence is against finding additional disability as the result of the August 2003 surgery.  38 U.S.C.A. § 1151 (West 2014).???


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for additional disability caused by VA surgical procedures including a keratoplasty and trabeculectomy performed in August 2003, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


